--------------------------------------------------------------------------------

Exhibit 10.1
 
FIFTEENTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT




This FIFTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 19, 2018, is by and among COVENANT TRANSPORT,
INC., a Tennessee corporation (“CTI”), CTG LEASING COMPANY, a Nevada corporation
(“CTGL”), SOUTHERN REFRIGERATED TRANSPORT, INC., an Arkansas corporation
(“SRT”), COVENANT ASSET MANAGEMENT, LLC, a Nevada limited liability company
(“CAM”), COVENANT TRANSPORT SOLUTIONS, LLC, a Nevada limited liability company
formerly known as Covenant Transport Solutions, Inc. (“CTS”), and STAR
TRANSPORTATION, INC., a Tennessee corporation (“Star”, and together with CTI,
CTGL, SRT, CAM, and CTS, individually an “Existing Borrower” and collectively,
“Existing Borrowers”), COVENANT LOGISTICS, INC., a Nevada corporation
(“Logistics” or “New Borrower” and together with the Existing Borrowers, the
“Borrowers”), COVENANT TRANSPORTATION GROUP, INC., a Nevada corporation and the
owner (directly or indirectly) of all of the issued and outstanding capital
stock of Borrowers (“Parent”), and DRIVEN ANALYTIC SOLUTIONS, LLC, a Nevada
limited liability company (“DAS”), TRANSPORT MANAGEMENT SERVICES, LLC, a
Tennessee limited liability company (“TMS” and together with DAS and Parent,
individually, a “Guarantor” and collectively, “Guarantors”), the Lenders
(defined below) party to this Amendment, and BANK OF AMERICA, N.A., a national
banking association, as agent for Lenders (in such capacity, “Agent”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms in the Credit Agreement (defined below).


R E C I T A L S:
A.          Existing Borrowers, Guarantors, Agent, and the lenders from time to
time party thereto (the “Lenders”), are parties to that certain Third Amended
and Restated Credit Agreement, dated as of September 23, 2008 (as previously
amended, as amended hereby and as otherwise amended, restated or modified from
time to time, the “Credit Agreement”).


B.          Borrowers have informed Agent and Lenders that (i) Parent has
contributed 100% of the equity interests of Logistics to Star (the “Contribution
Transaction”) and (ii) Logistics desires to join and become a Borrower under the
Loan Documents (the “Joinder”) pursuant to that certain Joinder Agreement dated
as of the date hereof among Logistics, the Existing Borrowers, the Guarantors
and the Agent (the “Joinder Agreement”).


C.          Borrowers have requested that Agent and Lenders consent to the
Contribution Transaction and Joinder and the Credit Agreement in certain
respects in accordance with the terms of this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Credit Agreement is hereby amended and the parties hereto
covenant and agree as follows:


1.          Recitals.  The foregoing Recitals are accurate and are incorporated
herein and made a part hereof for all purposes.
2.          Amendments to Credit Agreement.  Subject to the terms and conditions
set forth herein, the Credit Agreement is hereby amended as follows:

--------------------------------------------------------------------------------

(a)          The Definition of “Restricted Investment“ in Section 1.1 of the
Credit Agreement is hereby amended by deleting the “and” immediately preceding
clause (g) thereof and inserting the following new clause (h) immediately after
clause (g):
and (h) Investments by Heritage Insurance Inc. in (i) Cash Equivalents and (ii)
fixed income securities (“IG Fixed Income Securities”) of issuers rated Baa3 or
higher by S&P and BBB− or higher by Moody’s; provided that at no time shall the
aggregate amount of such IG Fixed Income Securities exceed $1,000,000;
(b)          Section 9.1.4 of the Credit Agreement is hereby amended by deleting
from the first sentence thereof the phrase “as of the Closing Date” and
substituting in lieu thereof “as of June 19, 2018 (or such earlier date set
forth on such Schedule)”.
(c)          Section 9.1.25 of the Credit Agreement is hereby amended by
inserting the word “and” before the words “Heritage Insurance, Inc.” and
deleting the words “and Covenant Logistics, Inc.”.
(d)          Each of Schedules 8.5, 8.6.1 and 9.1.4 of the Credit Agreement are
hereby amended and restated to read as set forth on Annex A hereto.
3.          Limited Consent.  Each of Agent and Lenders hereby consents to the
Contribution Transaction and waives any notice thereof.    Obligors acknowledge
that the consent in this Section 3 is granted by Agent and Lenders only for the
specific instance and for the limited purpose set forth herein and shall not in
any manner create a course of dealing or otherwise impair the future ability of
Agent to declare a Default or Event of Default or otherwise enforce the terms of
any Loan Document if any similar or related transactions arise, or otherwise.


4.          Effectiveness; Conditions Precedent.  The amendments and consent
herein provided shall be effective as of the date set forth above (the
“Amendment Effective Date”) upon Agent’s receipt of each of the documents
referenced on the closing checklist attached as Exhibit A hereto.
5.          Acknowledgment of the Obligors.  Borrowers and Guarantors, as
Obligors, hereby acknowledge and agree that, to the best of their knowledge: (a)
none of the Obligors has any defense, offset, or counter-claim with respect to
the payment of any sum owed to Lenders or Agent under the Loan Documents, or
with respect to the performance or observance of any warranty or covenant
contained in the Credit Agreement or any of the other Loan Documents; and (b)
Agent and Lenders have performed all obligations and duties owed to the Obligors
through the date of this Amendment.
6.          Consent and Reaffirmation of Guaranty Agreements.
 
(a)          Parent hereby consents, acknowledges and agrees to the amendments
set forth herein and hereby confirms and ratifies in all respects the Parent
Guaranty (including without limitation, the continuation of Parent's payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of the
Parent Guaranty against the Parent in accordance with its terms.
 
(b)          Each of DAS and TMS hereby consents, acknowledges and agrees to the
amendments set forth herein and hereby confirms and ratifies in all respects its
Guaranty (including without limitation, the continuation of each of DAS’s and
TMS’s payment and performance obligations thereunder upon and after the
effectiveness of this Amendment and the amendments contemplated hereby) and the
enforceability of its Guaranty against DAS and TMS in accordance with its terms.


2

--------------------------------------------------------------------------------

7.          Representations and Warranties of the Obligors.  Borrowers and
Guarantors, as Obligors, represent and warrant to Agent and Lenders that:
(a)          Compliance with Credit Agreement.  On the date hereof, no Default
or Event of Default has occurred and is continuing;
(b)          Representations and Warranties.  On the date hereof, the
representations and warranties of each Obligor in the Loan Documents are true
and correct in all material respects (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date);
(c)          Power and Authority.  Each Obligor is duly authorized to execute,
deliver and perform this Amendment.  The execution, delivery and performance of
this Amendment and the Credit Agreement, as amended hereby, have been duly
authorized by all necessary action, and do not (i) require any consent or
approval of the holders of Equity Interests of the Obligors, other than those
already obtained; (ii) contravene the Organic Documents of any Obligor;
(iii) violate or cause a default under any Applicable Law, Material Contract or
Material License; or (iv) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor; and
(d)          Enforceability.  This Amendment and the Credit Agreement, as
amended hereby, are legal, valid and binding obligations of each Obligor,
enforceable in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
11.          Effect on Credit Agreement.  Except as specifically amended hereby,
the terms and provisions of the Credit Agreement and the other Loan Documents
are, in all other respects, ratified and confirmed and remain in full force and
effect.  Except as expressly set forth herein, the amendments provided herein
shall not by implication or otherwise limit, constitute a waiver of, or
otherwise affect the rights and remedies of Lenders or Agent under the Credit
Agreement or any other Loan Document, nor shall they constitute a waiver of any
Event of Default, nor shall they alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document.  Each of the amendments provided
herein shall apply and be effective only with respect to the provisions of the
Credit Agreement specifically referred to by such amendments.  No reference to
this Amendment need be made in any notice, writing, or other communication
relating to the Credit Agreement and the other Loan Documents, any such
reference to the Credit Agreement and the other Loan Documents to be deemed a
reference thereto as respectively amended by this Amendment.  All references to
the Credit Agreement and the other Loan Documents in any document, instrument,
or agreement executed in connection with the Credit Agreement and the other Loan
Documents will be deemed to refer to the Credit Agreement and the other Loan
Documents as respectively amended hereby.
12.          Instrument Pursuant to Credit Agreement.  This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions of the Credit Agreement.
13.          Further Acts.  Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Amendment.
14.          Successors.  This Amendment shall be binding upon and inure to the
benefit of Obligors, Agent, Lenders, and their respective successors and
permitted assigns, except that (a) no Obligor shall have the right to assign its
rights or delegate its obligations under this Amendment or any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3
of the Credit Agreement.
3

--------------------------------------------------------------------------------

15.          Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
16.          Consent to Forum.  EACH OBLIGOR, HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY TO THIS AMENDMENT, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH OBLIGOR, IRREVOCABLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL
OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1 OF THE CREDIT AGREEMENT.  Nothing herein shall limit the right of
Agent or any Lender to bring proceedings against any Obligor in any other court,
nor limit the right of any party to serve process in any other manner permitted
by Applicable Law. Nothing in this Amendment shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction. Notwithstanding the foregoing, Section 14.14 of the Credit
Agreement is incorporated herein by reference and shall apply to this Amendment.
17.          Counterparts.  This Amendment may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of a signature page of any Loan
Document by telecopy or electronic mail shall be as effective as delivery of a
manually executed counterpart of such agreement.
18.          Severability.  Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.
19.          Entire Agreement. This Amendment, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter.  No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty.  Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof. 
None of the terms or conditions of this Amendment may be changed, modified,
waived or canceled orally or otherwise, except in writing and in accordance with
Section 14.1 of the Credit Agreement.
[Signatures begin on following page]


4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 
BORROWERS:
     
COVENANT TRANSPORT, INC.
     
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Executive Vice President and Chief Financial Officer
             
CTG LEASING COMPANY
       
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Vice President
             
COVENANT ASSET MANAGEMENT, LLC
       
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Vice President
               COVENANT TRANSPORT SOLUTIONS, LLC          By:  /s/ Richard B.
Cribbs   Name: Richard B. Cribbs   Title: Executive Vice President and Chief
Financial Officer              
SOUTHERN REFRIGERATED TRANSPORT, INC.
       
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Executive Vice President and Chief Financial Officer
           

COVENANT TRANSPORT
FIFTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
STAR TRANSPORTATION, INC.
     
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Executive Vice President and Chief Financial Officer
             
COVENANT LOGISTICS, INC.
       
By:
/s/ David R. Parker
 
Name:
David R. Parker
 
Title:
Chief Executive Officer, President, Secretary and Treasurer
             
GUARANTORS:
       
COVENANT TRANSPORTATION GROUP, INC.
       
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Executive Vice President and Chief Financial Officer
             
DRIVEN ANALYTIC SOLUTIONS, LLC
       
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Executive Vice President, Chief Financial Officer, and Treasurer
             
TRANSPORT MANAGEMENT SERVICES, LLC
       
By:
/s/ M. Paul Bunn
 
Name:
M. Paul Bunn
 
Title:
Vice President and Treasurer



[Signatures continued on following page]
 
COVENANT TRANSPORT
FIFTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
AGENT AND LENDERS:
     
BANK OF AMERICA, N.A.,
as Agent and Lender
     
By:
/s/ Douglas Cowan
 
Name:
Douglas Cowan
 
Title:
Senior Vice President

 
[signatures continued on following page]
 
COVENANT TRANSPORT
FIFTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as a Lender
       
By:
/s/ Angela Leake
 
Name:
Angela Leake
 
Title:
Authorized Officer


 
COVENANT TRANSPORT
FIFTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT A


Closing Checklist






See attached.
 
 

--------------------------------------------------------------------------------

 
INDEX OF CLOSING DOCUMENTS
 
in connection with
 
FIFTEENTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
and
JOINDER OF COVENANT LOGISTICS, INC.,
as New Borrower,
 
among
 
COVENANT TRANSPORTATION GROUP, INC.
as Parent,
 
CERTAIN SUBSIDIARIES OF PARENT,
as Existing Borrowers or Guarantors,
 
CERTAIN FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTY THERETO,
as Lenders
 
and
 
BANK OF AMERICA, N.A.,
as Agent
 
Dated as of June 19, 2018

 

   
 
DEFINED TERMS:
 
Agent:
Bank of America, N.A., a national banking association
   
Lenders:
Bank of America, N.A.; JPMorgan Chase Bank, N.A.
   
Existing Borrowers:
Covenant Transport, Inc., a Tennessee corporation; CTG Leasing Company, a Nevada
corporation; Covenant Asset Management, LLC, a Nevada limited liability company;
Southern Refrigerated Transport, Inc., an Arkansas corporation; Covenant
Transport Solutions, LLC, a Nevada limited liability company; and Star
Transportation, Inc., a Tennessee corporation
   
New Borrower:
Covenant Logistics, Inc., a Nevada corporation (“Logistics”)
   
Parent:
Covenant Transportation Group, Inc., a Nevada corporation
   
Guarantors:
Parent, Driven Analytic Solutions, LLC, a Nevada limited liability company, and
Transport Management Services, LLC, a Tennessee limited liability company
   
SLF:
Scudder Law Firm, P.C., counsel to Obligors
   
MW:
 
McGuireWoods LLP, counsel to Agent

--------------------------------------------------------------------------------



Document:
Responsible
Party
Status
A.  FIFTEENTH AMENDMENT DOCUMENTS
      
1.          Fifteenth Amendment to Third Amended and Restated Credit Agreement,
with the
 following updated schedules to the Credit Agreement:
 Schedule 8.5
 Schedule 8.6.1
 Schedule 9.1.4
MW
 
B.  JOINDER DOCUMENTS
      
2.          Joinder Agreement
MW
 
3.          Stock Pledge and Security Agreement Supplement, together with
updated Schedule I
MW
 
4.          UCC-1 Financing Statement (New Borrower)
MW
 
5.          Secretary’s Certificate (New Borrower), including:
Borrowers
 
 Exhibit A:  Certified Articles of Incorporation
   
 Exhibit B:  Bylaws
   
 Exhibit C:  Resolutions
   
 Exhibit D:  Good Standing Certificate
   
 Exhibit E:  Incumbency of Officers
   
6.          Completed Diligence Questionnaire
Borrowers
 
7.          Insurance Documents, including:
Borrowers
 
 a.          Certificate of Liability Insurance including New Borrower
   
 b.          Evidence of Property Insurance including New Borrower
   

 

--------------------------------------------------------------------------------



ANNEX A


Amended and Restated Schedules to the Credit Agreement






See below.

--------------------------------------------------------------------------------



SCHEDULE 8.5
to
Third Amended and Restated Credit Agreement
DEPOSIT ACCOUNTS
Depository Bank
Type of Account
Account Number
Bank of America, New York
100 N Tryon St
Charlotte, NC
 
Covenant Transport, Inc.
Deposit Account- Nashville, TN
Lockbox - Dallas, TX
 
XXXXXXXXXXXX
Lockbox - XXXXXX
 
Bank of America, New York
100 N Tryon St
Charlotte, NC
 
Star Transportation, Inc.
Deposit Account- Nashville, TN
 
XXXXXXXXXXXX
Lockbox- XXXXXX
Bank of America, New York
100 N Tryon St
Charlotte, NC
 
Covenant Transport Solutions, Inc.
Deposit Account- Nashville, TN
Lockbox - Dallas, TX
 
XXXXXXXXXXXX
Lockbox - XXXXXX
Bank of America, New York
100 N Tryon St
Charlotte, NC
 
Covenant Asset Management, LLC
Deposit Account- Nashville, TN
Master Account
XXXXXXXXXXXX
 
Bank of America, New York
100 N Tryon St
Charlotte, NC
 
CTG Leasing Company
Deposit Account- Nashville, TN
 
XXXXXXXXXXXX
 
Bank of America, New York
100 N Tryon St
Charlotte, NC
Southern Refrigerated Transport, Inc.
Depository Acct
XXXXXXXXXXXX
Lockbox XXXXXX
Bank of America, New York
100 N Tryon St
Charlotte, NC
Covenant Transport Solutions, Inc., d/b/a Transport Financial Solutions
Depository Acct
XXXXXXXXXXXX
Lockbox XXXXXX






--------------------------------------------------------------------------------

SCHEDULE 8.6.1
to
Third Amended and Restated Credit Agreement
COLLATERAL LOCATIONS


1.
Locations:

Borrower: Covenant Transport, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations:                    
1096 I-45 South, Hutchins, Texas 75141
Owned
1300 E. Franklin, Pomona, California 91766
Owned
4815 Crackersport Rd., Allentown, Pennsylvania 18104
Owned
9858 Sidney Hayes Rd., Orlando, Florida 32806 
Owned

Borrower: Southern Refrigerated Transport, Inc.
Chief Executive Office: 8055 Highway 67 North, Texarkana, AR 71854
Other Locations: None
Borrower: Star Transportation, Inc.
Chief Executive Office: 1234 Bridgestone Parkway, La Vergne, TN 37086
Other Locations: None
Borrower: Covenant Transport Solutions, LLC
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
Borrower: Covenant Asset Management, LLC
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
Borrower: CTG Leasing Company
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
Obligor: Driven Analytic Solutions, LLC
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
Obligor: Transportation Management Services, LLC
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
Borrower: Covenant Logistics, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None



--------------------------------------------------------------------------------



2.
In the five years preceding March 31, 2018, no Borrower has had any office or
place of business (excluding drop lots) located in any county other than as set
forth above, except as consented to by Agent and as follows:



Covenant Asset Management, LLC – 639 Isbell Road, Suite 390, Reno, NV 89509
Covenant Asset Management, LLC – 2215-B Renaissance Drive, Las Vegas, NV 89119
Star Transportation, Inc. – 1116 Polk Avenue, Nashville, TN 37224
Star Transportation, Inc. – 6850 Stateline Rd, Olive Branch, Mississippi 38654
Covenant Transport, Inc. – 3049 Chief Lane, Indianapolis, Indiana 46225
Covenant Transport, Inc. – 1450 W. Dominquez St., Long Beach, California 90810


3.
As of March 31, 2018, Parent and each Subsidiary has the following business
locations that are required to be disclosed by Section 9.1.5 of this Agreement,
and no others:

Parent: Covenant Transportation Group, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
Subsidiary: Covenant Transport, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations:
1096 I-45 South, Hutchins, Texas 75141
Owned
1300 E. Franklin, Pomona, California 91766
Owned
4815 Crackersport Rd., Allentown, Pennsylvania 18104
Owned
9858 Sidney Hayes Rd., Orlando, Florida 32806 
Owned

 
Subsidiary: Southern Refrigerated Transport, Inc.
Chief Executive Office: 8055 Highway 67 North, Texarkana, AR 71854
Other Locations: None


Subsidiary: Star Transportation, Inc.
Chief Executive Office: 1234 Bridgestone Parkway, La Vergne, TN 37086
Other Locations: None




Subsidiary: Covenant Transport Solutions, LLC
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
Subsidiary: Covenant Asset Management, LLC
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None


Subsidiary: CTG Leasing Company
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None


Subsidiary: Covenant Logistics, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None



--------------------------------------------------------------------------------

Subsidiary: IQS Insurance Retention Group, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
Subsidiary: Driven Analytic Solutions, LLC
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
Subsidiary: Transportation Management Services, LLC
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
Subsidiary: Heritage Insurance, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
4.
In the five years preceding March 31, 2018, neither Parent nor Subsidiary has
had an office or place of business (excluding drop lots) located in any county
other than as set forth above, except as consented to by Agent.



5.
As of March 31, 2018, the following bailees, warehouseman, similar parties and
consignees hold inventory or equipment of each Obligor or a Subsidiary:



Name and Address of Party
Nature of
Relationship
Amount of
Inventory/Equipment
Owner of
Inventory/Equipment
None
                     



 

--------------------------------------------------------------------------------

SCHEDULE 9.1.4
to
Third Amended and Restated Credit Agreement




NAMES AND CAPITAL STRUCTURE

1.
The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of each Obligor and each Subsidiary are as follows:

Name
Jurisdiction
Number and Class
of Authorized Shares
or other Equity
Interests
Number and Class
of Issued and
Outstanding Shares
or other Equity
Interests
Covenant Transportation Group, Inc.
Nevada
Class A-20,000,000
Class B-5,000,000
Preferred-5,000,000
Class A-15,980,825*
Class B-2,350,000
Covenant Transport, Inc.
Tennessee
Common-2,000
Preferred-1,000
Common-2,000
Southern Refrigerated Transport, Inc.
Arkansas
Common-10,000
Common-300
Star Transportation, Inc.
Tennessee
Common-10,000
Common-3,741
Covenant Asset Management, LLC
Nevada
Membership Interests
Membership Interests-100%
Covenant Transport Solutions, LLC
Nevada
Membership Interests
Membership Interests-100%
CTG Leasing Company
Nevada
Common-65,000,000
Preferred-10,000,000
Common-10,000
Covenant Logistics, Inc.
Nevada
Common-75,000,000
Common-10,000
IQS Insurance Risk Retention Group, Inc.
Vermont
Common-1,000
Common-101
Driven Analytic Solutions, LLC
Nevada
Membership Interests
Membership Interests-100%
Heritage Insurance, Inc.
Tennessee
Common-10,000,000
Common-250,000
Transport Management Services, LLC
Tennessee
Membership Interests
Membership Interests-100%



*As of February 23, 2018; includes shares of unvested restricted stock; excludes
treasury shares.
 

--------------------------------------------------------------------------------

2.
The record holders of Equity Interests of each Obligor and each Subsidiary are
as follows:

Name
Class of
Stock or
other Equity
Interests
Number of
Shares or
other Equity Interests
Record Owner
Covenant Transportation Group, Inc.
Class A
15,980,825*
Publicly Traded Stock
Class B
2,350,000
David R. and Jacqueline F. Parker, as JTWROS
Covenant Transport, Inc.
Common
2,000
Covenant Transportation Group, Inc.
Southern Refrigerated Transport, Inc.
Common
300
Covenant Transportation Group, Inc.
Star Transportation, Inc.
Common
3,741
Covenant Transportation Group, Inc.
Covenant Asset Management, LLC
Membership
Interests
100%
CTG Leasing Company
Covenant Transport Solutions, LLC
Membership
Interests
100%
Star Transportation, Inc.
CTG Leasing Company
Common
10,000
Covenant Transport, Inc.
Covenant Logistics, Inc.
Common
10,000
Star Transportation, Inc.
IQS Insurance Risk Retention Group, Inc.
Common
60
Covenant Transport, Inc.
10
Star Transportation, Inc.
30
Southern Refrigerated Transport, Inc.
1
Covenant Transport Solutions, LLC
Driven Analytic Solutions, LLC
Membership
Interests
100%
Covenant Transport Solutions, LLC
Heritage Insurance, Inc.
Common
250,000
Covenant Transportation Group, Inc.
Transport Management Services, LLC
Membership
Interests
100%
CTG Leasing Company



*As of February 23, 2018; includes shares of unvested restricted stock; excludes
treasury shares.



3.
As of the Closing Date, all agreements binding on holders of Equity Interests of
each Obligor and Subsidiaries with respect to such interests are as follows:



The holders of Equity Interests for each Obligor and each Subsidiary with
respect to such interests are bound by the terms of the Articles or Certificate
of Incorporation, Charter, Memorandum of Association, Bylaws, Articles of
Association, Article or Certificate of Formation, and Operating Agreement, as
applicable with respect to each of the specific Obligors and Subsidiaries.

Back to Form 10-Q [form10q.htm]